DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Regarding the teachings Barbero Calzado et al., as evidenced by Duggal et al. under 35 USC § 102, the examiner agrees that the W98G point mutation is not a reliably present feature in PRVABC59 (KU501215.1).  The W98G point mutation is only ambiguously present in the patient serum isolate and more likely emerged during Vero cell passage, as clearly evidenced by the sequence alignment of KU501215.1 of Barbero Calzado et al. provided by applicant on page 13 of the reply and Duggel et al.’s characterization of the isolate in the first paragraph under the Discussion section. 
Applicant’s reply is persuasive and successfully overcomes all rejections of record except the provisional obvious-type double patenting rejection. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/11/2022, was filed after the mailing date of the non-final rejection on November 12, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 205, 207, 209-211, and 215-219 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 55, 56, 60-62, 65, and 70 of copending Application No. 16/761,329 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 55, 56, and 61 of ‘329 anticipate the instant immunogenic composition comprising an inactivated whole Zika virus comprising a W98G point mutation corresponding to SEQ ID NO: 1, as required by instant claim 205. Claim 61 of ‘329 requires that the Zika virus is from strain PRVABC59, which is the same strain the instant Zika virus claimed is from, as evidenced by paragraph [0012] of the instant published disclosure, USPgPub 2020/0360505 (of record), anticipating instant SEQ ID NO: 2 of claims 207, 216, and 217. Instant claim 62 of ‘329 requires the inactivated Zika virus composition to further comprise aluminum hydroxide, anticipating instant claims 209, 210, and 218. Claim 65 of ‘329 is drawn to a method of treating and preventing Zika virus by administering the inactivated Zika virus composition, anticipating the instant method of claim 211 and which would encompass the generation of neutralizing antibodies of instant claim 219, and claim 70 of ‘329 requires that the method is administered as a prime-boost, anticipating instant claim 215.
Claim 208 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 55, 56, 60-62, 65, and 70 of copending Application No. 16,761,329 in view of Sumathy et al. (USPgPub 20170014502). 
While the claims of ‘329 do not mention inactivating the Zika virus by formaldehyde, as required by instant claim 208, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date to have inactivated the Zika virus of ‘329 with formaldehyde since it is a conventional material for inactivating Zika virus, as evidenced by claims 1, 12, and 13 of Sumathy et al.
This is a provisional nonstatutory double patenting rejection.
Claims 205, 208, and 209 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim s 37, 47-50, and 71 of copending Application No. 16/761,340. Claims 50 and 71 of ‘340 are drawn to a pharmaceutical composition comprising a Zika virus that has been inactivated by formaldehyde. Claims 47, 48, and 49 state that the Zika virus inactivated by the method comprises an adjuvant (cl. 47) and a W98G mutation of SEQ ID NO: 1 (cl. 48 and 49), rendering the instant formaldehyde-inactivated Zika virus comprising a W98G mutation of SEQ ID NO: 1 an adjuvant in instant claims 205, 208, and 209, prima facie obvious.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANON A FOLEY whose telephone number is (571)272-0898. The examiner can normally be reached M-F, generally 5:30 AM-5 PM, flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet L Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Shanon A. Foley/            Primary Examiner, Art Unit 1648